           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKAN SAS
                   JONESBORO DIVISI ON

LISA BRADLEY, Individ ually and on Behalf
of All Others Similar ly Situated                             PLAINTIFF

v.                        No. 3:18-cv-29-DPM

CRITTENDEN COUNTY, ARKAN SAS                               DEFEN DANT

                              JUDGMENT
      The complai nt is dismisse d with prejudic e. The Court retains
jurisdict ion until 31 Decemb er 2019 to enforce the parties' settleme nt.




                                         D.P. Marshal(Jr.
                                         United States District Judge
